Citation Nr: 0920066	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-39 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1959 to 
August 1962 and from August 1964 to August 1967. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDING OF FACT

The medical evidence of record shows that the appellant's 
service-connected disabilities render him unable to obtain or 
maintain employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  Without deciding whether VA's duties to notify and 
to assist have been satisfied in the present case, it is 
concluded that adjudication of the appeal may proceed.  This 
is so because action favorable to the appellant is being 
taken, in granting the issue on appeal.  As such, this 
decision poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992). 

Applicable law provides that a total disability rating based 
on individual unemployability (TDIU) due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the appellant is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to an 
appellant's level of education, special training, and 
previous work experience, but not to his or her age or the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the appellant is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. § 
4.16(a).  For the purpose of finding one disability rated at 
60 percent or more, multiple injuries incurred in action, and 
the combined disability percentages thereof, will be 
considered one disability.  Id. at (a)(1), (a)(2).

Service connection is currently in effect for residuals of 
left ankle trimalleolar fracture, evaluated at 10 percent 
disabling; residuals of cold injury, left hand, evaluated at 
30 percent disabling; residuals of cold injury, right hand, 
evaluated at 30 percent disabling; residuals of cold injury, 
right foot, evaluated at 30 percent disabling; and residuals 
of cold injury, left foot, evaluated at 30 percent disabling.  
The combined evaluation for the appellant's service-connected 
disabilities is 90 percent, which meets the schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a)(1), (a)(2).  See 
38 C.F.R. §§ 4.25, 4.26.

On his March 2006 application for TDIU, the only period of 
employment listed by the appellant was from 1973 to 1993 when 
he worked as a self-employed truck driver.  The appellant 
also indicated that sometime in 1993 represented the first 
time that his service-connected disabilities affected his 
ability to work full-time; was the last time he worked full-
time; and the time when he became too disabled to work.  The 
appellant indicated that he had not attempted to obtain 
employment since becoming too disabled to work because, as he 
stated, "no employer will hire [him] with [his] severe 
[service-connected] disabilities."  The appellant further 
indicated that he had not undergone further schooling or 
training since becoming too disabled to work.

In July 2006, the appellant underwent a VA examination to 
determine if his service-connected disabilities prevented his 
from obtaining and maintaining substantially gainful 
employment.  With respect to his employment history, the 
appellant stated that he worked as a truck driver subsequent 
to his active duty service, but that he had not done so in 16 
years.  After ceasing work as a truck driving, the appellant 
stated that he worked part-time jobs, but was unemployed at 
the time of the examination.  As described by the appellant, 
since the inservice incident causing his cold injuries, he 
has been cold sensitive in his hands and feet.  He asserted 
that if temperatures dropped below 50 degrees he would have 
flare-ups involving feeling cold and a "stinging-type 
pain."  He further asserted that his fingers turned white 
and the distal portion turned a purplish color.  With respect 
to the residuals of his ankle surgery, the appellant asserted 
that he experienced intermittent pain that was worse in the 
winter.  The appellant denied wearing a brace and denied that 
his ankle gave way on occasion, but asserted that if held in 
position for a while, his ankle would occasionally lock.  The 
examiner found that he was able to perform the activities of 
daily living despite his ankle injury.

After the appellant detailed the incidents giving rise to his 
cold injury residuals and left ankle fracture residuals, the 
examiner administered a physical examination.  Generally, the 
examiner found that the appellant was well-developed, well-
nourished, in no acute distress, of medium build and stature, 
with upright posture, a steady gate, and that he ambulated 
without an assistive device.  The examiner noted a healed 
surgical scar on the medial aspect of the appellant's left 
ankle that was not adherent to the underlying tissue and was 
flesh colored.  Examination of the appellant's left ankle 
revealed no swelling, erythema, or increased warmth.  His 
dorsalis pedis pulses were 2+, bilaterally, and he had normal 
sensation on the dorsal and plantar surfaces of his feet, 
bilaterally.  Following repetitive movement of the 
appellant's left ankle, there was no increased pain or change 
in range of motion.  The diagnosis was cold injury to upper 
and lower extremities with residual cold sensitivity and 
intermittent pain, as well as Reynaud's phenomenon in his 
hands.  With respect to his ankle, the diagnosis was status 
post left ankle fracture with residual pain.  The examiner 
continued:

It is the opinion of this examiner that 
it would be difficult for [the 
appellant] to continue work as a truck 
driver, especially during the winter 
months.  Also, it would be difficult for 
him to have a job which would require 
standing on his feet for long periods of 
time or extensive walking due to his 
left ankle injury.  It is possible that 
he would be able to perform some type of 
sedentary employment if it was in a 
temperature-controlled environment, 
which would not flare up his Raynaud's 
[sic] [phenomenon] or exacerbate his 
cold sensitivity.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
appellant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt 
that exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence of record supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Although the examiner stated that it was possible for the 
appellant to perform some type of employment, the examiner 
also found that the appellant had to work in a temperature-
controlled environment at a job that did not require 
extensive standing or walking.  Moreover, the examiner found 
that it would be difficult for the appellant to continue to 
work as a truck driver.  As indicated by the appellant's, he 
has not undergone training or further education since 1993.  
After a longitudinal review of the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to the issue of the appellant's employability.  Id.  
Thus, in light of the examiner's findings and the appellant's 
education and employment history, the Board finds that the 
manifestations of the appellant's service-connected 
disabilities effectively render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. 
§4.16(b).  Therefore, with application of the benefit-of-the-
doubt doctrine, TDIU is warranted.  Gilbert, 1 Vet. App. at 
53-56.


ORDER

TDIU is granted subject to the applicable regulations 
concerning the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


